Exhibit 10(k)3






ALLETE, INC.
Non-Employee Director Compensation
Effective January 1, 2019
    
             
Board Retainers (1) (2)
Stock
Cash


$80,850
$65,100
Committee Cash Retainers (1) (2)
Audit
Executive Compensation
Corporate Governance & Nominating


$9,000
$7,500
$7,500
Chair Cash Retainers (1) (2)
Audit
Executive Compensation
Corporate Governance & Nominating


$10,000
$7,500
$5,000



Lead Director (1) (2) (3)
Board Stock Retainer
Board Cash Retainer
Lead Director Cash Retainer


$80,850
$65,100
$40,000







(1) 
Cash and stock retainers may be deferred under the Director Compensation
Deferral Plan II.

(2) 
Cash retainers may be elected to be received in ALLETE stock.

(3) 
Lead Director is not eligible for other committee or chair retainers.






